Citation Nr: 1222457	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for paranoid delusional disorder.  


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 21, 1980 to October 16, 1980, and from August 28, 1981 to August 20, 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's applications to reopen previously denied claims for service connection for depression and paranoid delusional disorder.  

A Travel Board hearing in front of the undersigned Acting Veterans Law Judge was held in June 2010.  A transcript of the hearing has been associated with the claims file. 

In a December 2010 Board Decision and Remand, the Board reopened the Veteran's previously denied claims for service connection for depression and paranoid delusional disorder, and remanded the reopened claims to the RO for further development.  Specifically, in the December 2010 Remand, the Board noted that the Veteran reported being treated for psychiatric disorders during service in 1981 at Fort Hood, Texas, and in 1984 at the Army Health Clinic in Bauberhausen, Germany.  The Board requested that the RO attempt to procure any records indicating treatment during service at both locations mentioned by the Veteran by contacting the National Personnel Records Center (NPRC) and any other appropriate records repository to which pertinent clinical records might have been sent.  Having been unable to locate any additional service treatment records as specified by the Board through appropriate channels, in August 2011, the RO issued a formal finding of unavailability of the records reported as missing by the Veteran.  As such, the Board finds that the RO complied with the December 2010 Board Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In May 2012, the Veteran's representative submitted additional evidence without a waiver of agency of original jurisdiction (AOJ) jurisdiction.  Yet, as the Veteran's appeal will be remanded, the Board need not discuss whether a remand to the AOJ would be necessary for review of the newly submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds that additional development is required before the issues of service connection for depression and paranoid delusional disorder are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  There appear to be outstanding federal records with both the Department of Education (DOE) and the Office of Personnel Management (OPM), and possibly outstanding service treatment records.  

As noted above, in May 2012, after the certification of the appeal to the Board, the Veteran's representative submitted additional evidence in the form of an April 2012 application to DOE, asking that the Veteran's student loans be discharged due to total and permanent disability related to the Veteran's anxiety and depression.  The application is signed by Dr. Wesley Williams, an individual practicing in Midwest City, Oklahoma.  The record contains no further documents related to the application to DOE, to include any DOE decisions or any treatment records used in making such decisions.  

In addition, in records included throughout the record of evidence, the Veteran stated that he was in receipt of federal disability retirement benefits related to his work at the U.S. Postal Service.  The record reflects that complete OPM disability records are not associated with the claims file.  

The Board notes that while both DOE and OPM decisions are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  When VA is put on notice of the existence of such records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any DOE and OPM determinations, and all medical records underlying any such determinations, following the current procedures with respect to requesting records from federal facilities.  See 38 C.F.R. § 3.159(c) (2011).

Moreover, as noted above, in the December 2010 Remand, the Board requested that the RO attempt to procure records from the Army Health Clinic in Bauberhausen, Germany.  As noted in the August 2011 formal finding of unavailability of treatment records, the NPRC, in response to the RO's request for records, indicated that the city of "Bauberhausen" was not listed.  Reviewing the record of evidence, the Board notes that the Veteran was stationed at the former U.S. Army Base in Babenhausen, Germany, which closed in 2007.  The Board also notes that VA procured records from that location at the Veteran's request in July 2008 and that said records did not indicate any treatment for a mental disorder.  Yet, in order to insure that all available treatment records are incorporated with the claims file, the Board finds that VA should attempt to obtain any additional service-related records from the repository for the records from the former U.S. Army Health Clinic in Babenhausen, Germany.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided  treatment for his psychiatric disorders dated from March 2009, the date of the last treatment record included in the claims file, to the present.  After securing the necessary releases, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.  At a minimum, the RO should seek to obtain any VA treatment records dated from March 2009, and any records from office of Dr. Wesley Williams, M.D., of Midwest City, Oklahoma.

2.  The AMC/RO should contact DOE and obtain and associate with the claims file copies of the Veteran's DOE records regarding the Veteran's application to discharge his student loans, including any DOE administrative decision(s) (favorable or unfavorable) and the underlying medical records DOE relied upon in making its decision(s).  If such records are unavailable or do not exist, the RO must obtain certification from DOE stating such is the case (and the Veteran should be so advised).

3.  The AMC/RO should secure for association with the claims file any copies of the OPM disability retirement records.  If such records are unavailable or do not exist, the RO must obtain certification from OPM stating such is the case (and the Veteran should be so advised).

4.  The RO should contact the National Personnel Records Center (NPRC), or other appropriate location, to make a specific request for service medical inpatient and outpatient psychiatric or mental health records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether mental health records may be stored somewhere other than with the service treatment records.  These efforts should include requesting clinical records documenting the treatment at the former U.S. Army Health Clinic in Babenhausen, Germany in 1984.  As set forth in 
38 U.S.C.A. §5103A(b)(3) (West 2002 & Supp. 2011) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his service treatment records as well as any further action to be taken.

5.  After the completion of the above, the RO should re-adjudicate the issues of service connection for depression and paranoid delusional disorder.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


